DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II (Claims 11-20) in the reply filed on 11/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 12-13, 15 and 17 are objected to because of the following informalities:  
Note, both claims 12-13 recite “hydraulic fan”. However, it appears both recitations should be corrected to “hydraulic motor” since it appears to be a pure typo. It is duly noted that, for example, paragraphs 0019-0020, 0022 & 0027 of the instant specification specify that the first panel is configured to be disposed between an exhaust system and a hydraulic motor, and not a hydraulic fan.  For purposes of compact prosecution, the Examiner is considering those recitations to be “hydraulic motor”. Appropriate correction is required.
Note, in claim 15, line 4, the term “wherein the a portion” should be corrected to “wherein a portion”. Appropriate correction is required.
Note, in claim 17, line 14, the term “a cooling fan package” should be corrected to “the cooling fan package”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102a and 102b as being clearly anticipated by Tsutsumi et al. (US 2015/0068470 A1).
Re claim 11, Tsutsumi (‘470) discloses a shield assembly, comprising 
a plurality of shields (e.g., front cover 32, RIGHT + LEFT side covers 31 & 31, first upper cover 36, second upper cover 37 and third upper cover 38; see fig. 1 & 3; par. 0031, 0033) [[configured to block buildup of debris within an engine compartment of a bale wagon and to capture cooling fluid supplied to the engine compartment]], wherein the plurality of shields comprises: 
a first shield (e.g., front cover 32 and LEFT side cover 31, which includes a first side cover 34 in front of partitioning wall 6 and a second side cover 35 behind the first partitioning wall 6; see figure 1) [[configured to be disposed on a lateral side of the engine compartment and arranged partially around an engine and a portion of an exhaust disposed within the engine compartment]]; 
and configured to be disposed adjacent to the engine and a cooling fan package of the bale wagon]]; 
a third shield (e.g., first upper cover 36; see fig. 1) disposed between and coupled to the first shield (32,31,34,35) and the second shield (37,6), wherein the third shield (36) is positioned cross-wise to the first shield (32,31,34,35) [[and configured to be positioned above the engine compartment and adjacent to the cooling fan package of the bale wagon]]; 
a fourth shield (e.g., third upper cover 38; see fig. 1) coupled to the first shield (32,31,34,35) and positioned above the first shield (32,31,34,35), wherein a portion of the fourth shield (38) comprises a surface sloped (Note, as shown in fig. 4, the third upper cover 38 is “sloped” in relation to the second shield 37) [[in a direction away from the engine compartment when the shield assembly is positioned within the engine compartment to direct debris away from the engine compartment]]; and 
one or more shield supporting structures (e.g., bridging frame 61; frame plate 55, portal frame 55, vertical frames (57,57), intermediate frame 59, and first and second support members 81, 83; see fig. 1-4; par. 0047-0049 and 0052-0059) disposed between and coupled to the first shield (32,31,34,35) and the second shield (37,6), the second shield (37,6) and the fourth shield (38), or both.
Note that in claim 11, the limitations in brackets and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). Note, the claims are to a “shield assembly” only; therefore, the limitations in brackets and underlined above have not been positively recited and have not been given patentable weight.
brackets and underlined above are also considered as functional language. Tsutsumi (‘470) discloses all the structural components of a shield assembly, which are read on those of the instant invention. Therefore, the shield assembly of Tsutsumi (‘470) is capable of performing the same desired functions as the instant invention having been claimed in claim 11. 

Re claim 12, Tsutsumi (‘470) teaches wherein the first shield (32, LEFT 31, side covers 34,35; see fig. 1) comprises a first panel (32) and a second panel (LEFT 31,34,35) coupled to and positioned cross-wise to the first panel (32), [[wherein the first panel is configured to be disposed between an exhaust system and a hydraulic motor within the engine compartment, and the second panel is configured to be disposed adjacent to the portion of the exhaust and the engine]].
Note that in claim 12, the limitations in bracket and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). Note, the claims are to a “shield assembly” only; therefore, the limitations in bracket and underlined above have not been positively recited and have not been given patentable weight.
The recitations in bracket and underlined above are also considered as functional language. Tsutsumi (‘470) discloses all the structural components of a shield assembly, which are read on those of the instant invention. Therefore, the shield assembly of Tsutsumi (‘470) is capable of performing the same desired functions as the instant invention having been claimed in claim 12. 

Re claim 13, Tsutsumi (‘470) teaches wherein the first panel (LEFT 31, 34,35) comprises an opening (e.g., inlets 39; see fig. 1 and par. 0038) [[configured to channel flow of the cooling fluid from a shielded side to an unshielded side of the engine compartment, and wherein the shielded side is configured to partially surround the portion of the exhaust, the engine, and the hydraulic motor, and the shield assembly is configured to be positioned such that the unshielded side includes the exhaust system]].
Note that in claim 13, the limitations in bracket and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). Note, the claims are to a “shield assembly” only; therefore, the limitations in bracket and underlined above have not been positively recited and have not been given patentable weight.
The recitations in bracket and underlined above are also considered as functional language. Tsutsumi (‘470) discloses all the structural components of a shield assembly, which are read on those of the instant invention. Therefore, the shield assembly of Tsutsumi (‘470) is capable of performing the same desired functions as the instant invention having been claimed in claim 13. 

Re claim 14, Tsutsumi (‘470) teaches wherein the second shield 37, 6 (see fig. 1) comprises a third panel (6) and a fourth panel (37) coupled to and oriented cross-wise to the third panel (6), wherein the third panel (6) is arranged parallel to a first portion (32) of the first shield (32,31,34,35) and cross-wise to a second portion (31, 34,35) of the first shield (32,31,34,35), [[and wherein the fourth panel is positioned above the engine compartment]].
bracket and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). Note, the claims are to a “shield assembly” only; therefore, the limitations in bracket and underlined above have not been positively recited and have not been given patentable weight.
The recitations in bracket and underlined above are also considered as functional language. Tsutsumi (‘470) discloses all the structural components of a shield assembly, which are read on those of the instant invention. Therefore, the shield assembly of Tsutsumi (‘470) is capable of performing the same desired functions as the instant invention having been claimed in claim 14. 

Re claim 15, Tsutsumi (‘470) further implicitly teaches in figure 1-4 a first duct disposed between the at least a portion of the first shield (32,31,34,35), the second shield (37,6), and the third shield (36), and a second duct positioned adjacent to and in fluid communication with the first duct, wherein the second duct is defined by the second shield, [[wherein a portion of the second shield and the third shield are configured to redirect the cooling fluid through the first and second ducts to cool one or more components of the engine compartment]].
Note that in claim 15, the limitations in bracket and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as 
The recitations in bracket and underlined above are also considered as functional language. Tsutsumi (‘470) discloses all the structural components of a shield assembly, which are read on those of the instant invention. Therefore, the shield assembly of Tsutsumi (‘470) is capable of performing the same desired functions as the instant invention having been claimed in claim 15. 

Re claim 16, Tsutsumi (‘470) implicitly teaches a heat resistant coating on the first shield, the second shield, the third shield, the fourth shield, or any combination thereof, since it is common knowledge and well-known in the art that the heat shields/covers of engine for vehicles, as disclosed by Tsutsumi (‘470), are painted for protection from both the heat of the engine, and the outside environment. Thus, such “painted” surfaces of the heat shields disclosed by Tsutsumi (‘470) are considered to be the heat resistant coating, as claimed. 
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest the recited bale wagon with the recited support, engine compartment and shield assembly, in the recited operative and structural relationship, as claimed in claim 17. Note, although Tsutsumi (‘470) teaches the invention as claimed in claims 11-16, the prior arts of record fail to render obviousness the combination of the features claimed in combination with the claimed structures of the cooling fan and exhaust system of the bale wagon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747